Name: Decision of the EEA Joint Committee No 12/96 of 1 March 1996 amending Annex XIV (Competition) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  organisation of transport;  competition;  maritime and inland waterway transport;  legal form of organisations
 Date Published: 1996-05-23

 23.5.1996 EN Official Journal of the European Communities L 124/13 DECISION OF THE EEA JOINT COMMITTEE No 12/96 of 1 March 1996 amending Annex XIV (Competition) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIV to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Regulation (EC) No 870/95 of 20 April 1995 on the application of Article 85 (3) of the Treaty to certain categories of agreements, decisions and concerted practices between liner shipping companies (consortia) pursuant to Council Regulation (EEC) No 479/92 (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 11.B (Commission Regulation (EEC) No 1617/93) of Annex XIV to the Agreement: 11.C. 395 R 0870: Commission Regulation (EC) No 870/95 of 20 April 1995 on the application of Article 85 (3) of the Treaty to certain categories of agreements, decisions and concerted practices between liner shipping companies (consortia) pursuant to Council Regulation (EEC) No 479/92 (OJ No L 89, 21. 4. 1995, p. 7). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) In Article 2 the words Community ports  shall read ports in the territory covered by the EEA Agreement ; (b) In Article 7 (1) the phrase on condition that the agreements in questions are notified to the Commission in accordance with the provisions of Commission Regulation (EEC) No 4260/88 and that the Commission does not oppose  shall read on condition that the agreements in question are notified to the EC Commission or the EFTA Surveillance Authority in accordance with the provisions of Commission Regulation (EEC) No 4260/88, and the corresponding provisions in Protocol 21 to the EEA Agreement, and that the competent surveillance authority does not oppose ; (c) In Article 7 (2) the term the Commission  shall read the EC Commission or the EFTA Surveillance Authority ; (d) In Article 7 (5) the second sentence shall be replaced by the following: It shall oppose the exemption if it receives a request to do so from a State falling within its competence within three months of the transmission to those States of the notification referred to in paragraph 1 ; (e) In Article 7 (6) the second sentence shall be replaced by the following: However, where the opposition was raised at the request of a State falling within its competence and this request is maintained, it may be withdrawn only after consultation of its Advisory Committee on Restrictive Practices and Dominant Positions in Maritime Transport ; (f) The following shall be added at the end of Article 7 (9): , or the corresponding provision in Protocol 21 to the EEA Agreement ; (g) In Article 12, introductory paragraph, the phrase in accordance with Article 6 of Regulation (EEC) No 479/92  shall read either on its own initiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest . Article 2 The texts of Regulation (EC) No 870/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 1 March 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 89, 21. 4. 1995, p. 7.